Per Curiam.
Appellee has filed its motion herein to dismiss this appeal for failure of appellant to file his brief within the time required by Rule 2-15 of this court, 1958 Edition. Such rule provides, in pertinent part, that “ [t]he appellant shall have 30 days after submission in which to file his brief, and if the brief is not filed within the time limited the clerk shall enter an order dismissing the appeal, unless a petition for extension of time is on file.”
*654The assignment of errors and the transcript of the record in this case were filed on September 22, 1959, and appellant has not yet filed his brief nor is there a petition for extension of time on file.
Wherefore, this appeal is dismissed for failure to comply with Rule 2-15, supra, and the costs are assessed against appellant.
Note. — Reported in 168 N. E. 2d 69.